Citation Nr: 1340109	
Decision Date: 12/05/13    Archive Date: 12/20/13

DOCKET NO.  10-36 109A	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), neuropsychological disorder, anxiety, panic disorder, and agoraphobia.

2.  Entitlement to an increased rating for the chronic obstructive pulmonary disease and bullous emphysema, status post bilateral pneumothorax, currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1980 to April 1982.

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied the benefits sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in August 2009.  The RO issued a Statement of the Case (SOC) in July 2010.  In September 2010, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of these issues.

In September 2010, VA received the Veteran's Substantive Appeal concerning the denial of his claim of entitlement to service connection for ulcerative colitis.  However, a subsequent July 2013 rating decision granted that claim and added it to his already service-connected Wegener's Granulomatosis disability rating.  The Veteran did not appeal either the initial disability rating or effective date assigned.  Therefore, that claim has been resolved, and is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see, too, 38 C.F.R. § 20.200 (2013).

In a December 2010 statement, the Veteran requested a videoconference hearing before a Veterans Law Judge (VLJ) of the Board.  In an August 2013 letter, he was notified that his hearing had been scheduled for October 2013.  In a subsequent October 2013 letter, the Veteran stated that he wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file.

FINDING OF FACT

In October 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn this appeal in an October 2013 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.







	(CONTINUED ON NEXT PAGE)


ORDER

The appeal is dismissed.



		
TANYA A. SMITH
	Acting Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


